Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) claim 5, reference to a “second user interface” and “second display” cannot be found in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  (a) Claim 10 refers to another claim therefore is considered to be a dependent claim, however, the claim is directed to a “computer readable recording medium” and does not further limit the “vehicle control method” as recited in claim 1.  Applicant may cancel the claim(s), amend the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because there is no support in the specification for the claimed “non-statutory computer readable recording medium” being explicitly limited to non-transitory embodiments.  Thus the claim(s) is/are non-statutory under 101 as the broadest reasonable interpretation of the claimed “computer readable recording medium” encompasses both transitory and non-transitory embodiments.  
Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable recording medium to being statutory would be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10 of copending Application No. 16/690,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims include all of the limitations of the instant 
More specifically, ref application claim 1 recites: “A vehicle control method using a smart key, the vehicle control method comprising: an integrated operation unit detecting attachment of the smart key through a smart key detector disposed in a predetermined attachment area inside a vehicle; the integrated operation unit transmitting information on a controlled function corresponding to a vehicle state to the smart key; outputting a first user interface corresponding to the information on the controlled function on a first display of the smart key; transmitting information on a result of operation from the smart key to the integrated operation unit when an operation unit provided in the smart key is operated; and the integrated operation unit controlling the controlled function based on the information on the result, wherein the smart key is fixed in the attachment area using magnetic force.”
While the instant application claim 1 recites: “A vehicle control method using a smart key, the vehicle control method comprising: an integrated manipulation unit detecting attachment of the smart key through a smart key detector disposed in a predetermined attachment area inside a 
The ref application additional limitation(s) have been highlighted in bolded and italicized text, supra.  It is noted that the “integrated operation unit” is the same as the “integrated manipulation unit” in the corresponding claims.
Further, claims 2, 3 & 10 of the ref application directly correspond to the instant application claims 2, 3 & 10, respectively, and are rejected under the same grounds.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Park et al. (USPGPUB 2018/0154774)(hereinafter “Park”).

As per claim 2 (and 12), Park is further considered to disclose wherein the smart key 900 has a cylindrical appearance (shown throughout the drawings, see FIG. 11 for example), and wherein the first display, e.g., 950/901, is disposed at a center of the smart key 900 in a circular shape (see para [0343]-[0349]; FIG. 10B (“window”)) and “The lens 901 may be an example of the display module 950,” (para [0358]).
As per claim 3 (and 13), Park is further considered to disclose wherein the operating portion includes a dial, e.g., rotary knob 903, having a ring shape to surround the first display 901 (see also para [0357], [0359]-[0360]).

As per claim 5 (and 15), Park is further considered to disclose outputting a second user interface, e.g., 2100b, 2110b, corresponding to the information on the target control function through the second display 2100b, 2110b, wherein the first user interface, e.g., 2100a, 2110a and the second user interface integrally configure a user interface corresponding to the target control function (FIG. 21; para [0546]-[0549], [0342]).
As per claim 8 (and 18), Park is further considered to disclose wherein each of the smart key 900 and the attachment area (on display unit 830) includes two or more magnetic-force-based attachment portions at positions corresponding to each other and in shapes corresponding to each other (see para [0293], [0324], [0404], [0435]-[0440]); FIG. 14, 16B).
As per claim 9 (and 19), Park is further considered to disclose wherein the attachment area includes a plurality of different attachment areas, e.g., right region (FIG. 23b), left region (FIG. 23a) of display 830, and wherein the target control function differs, e.g., between music or navigation functions, between the plurality of attachment areas (para [0554]-[0555]).
As per claim 10, Park is further considered to disclose a computer readable recording medium having recorded thereon a program for executing the vehicle control method using the smart key 900 (see para [0576]), in so far as this claim includes statutory subject matter with respect to 35 U.S.C. 101.
As per claim 20, the smart key 900 (FIG. 9), as described with respect to at least claim 1, supra, includes: an operating portion 910; a wireless communication unit 940 (para [0265]); a display 950; and a controller 970 and configured to perform control to output a user interface .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.  For a description of Park, see the rejection, supra.
With respect to claim 6 (and similarly for claim 16), while Park does not specifically identify that the smart key 900 contains “authentication information” and “personalization function settings based on the authentication information,” Park does teach that the smart key 900 includes a memory (see para [0528]) and such memory, as well known in the art, may store any type/kind of information, and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the smart key 900 of Park with authentication information and/or personalized settings for a user, through routine optimization of the user interface (of Park) for the purpose of providing a reliably secure and user friendly experience when entering the vehicle as would have been readily apparent by a skilled artisan in this field of endeavor.
Similarly for claims 7, 17, while Park does not specifically identify that a “target control function” includes either a “start” or “welcome” function, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the target control function of Park to have included a start button function or a welcome function before the vehicle starts, for the purpose of providing a user friendly experience when entering the vehicle, through routine engineering optimization, and as would have been readily apparent by a skilled artisan in this field of endeavor. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
February 25, 2021